UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended Commission File Number December 31, 2010 333-143970 STEELE RESOURCES CORPORATION Nevada 75-3232682 (State of Incorporation) (I.R.S. Employer Identification) Principal Executive Offices: 3081 Alhambra Drive, Suite 208 Cameron Park, CA 95682 (530) 672-6225 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities registered pursuant to Section 12(g) of the Exchange Act: Title of Each Class Common Stock $0.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issued, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No X Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer (do not check if a smaller reporting company) [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of June 30, 2010 the aggregate value of the voting stock held by non-affiliates of the registrant, computed by reference to the average of the bid and ask price on such date was approximately $475,000 based upon the average price of $0.25 per share. As of March 28, 2011, the Registrant had outstanding 100,383,334 shares of common stock. Transitional Small Business Disclosure Format:Yes[]No[X] Documents Incorporated by Reference Certain exhibits required by Item 15 have been incorporated by reference from Steele Resources’ previously filed Form8-K’s, Form 10-Q’s and Form 10-K’s. ii EXPLANATORY NOTE – The Registrant is amending this Form 10-K to revise certain disclosure in certain ITEMS indicated below. This Amended 10-K includes only those parts which have been revised from the Registrant’s Form 10-K filed with the SEC on March 31, 2011. There were no changes made to the Financial Statements. We did not introduce new information in the Notes to the Financial Statements, but minor changes were made for the purpose of clarification. Except as set forth herein, there are no other changes to the disclosures in the Form 10-K for the fiscal year ended December 31, 2010 previously filed with the SEC Page of Report PART I 2 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 3 PART II 6 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 8. FINANCIAL STATEMENTS 9 PART III 10 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 10 PART IV 12 ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 12 SIGNATURES 13 1 PART I ITEM 1.BUSINESS Properties/Interests Acquired All of the properties currently leased by SRI have a certain amount of prior exploration data available however none of the properties currently have any probable or proven reserves. Consequently, there is no assurance that a commercially viable mineral deposit exists on any of the properties and further exploration will be required before an evaluation of the economic and regulatory feasibility of the properties can be determined. Fairview Hunter Mine Project On September 24, 2010 our subsidiary SRI entered into an Asset Purchase Agreement with DuraRock Resources, Inc. (“DuraRock”) pursuant to which SRI acquired a mineral lease agreement dated July 19, 2010 relating to property referred to as the Fairview Hunter Mine Project (the “Fairview Hunter Project”). In exchange for acquiring the mineral rights to the Fairview Hunter Project SRC issued 500,000 shares of its restricted common stock to DuraRock and granted DuraRock a 2% Net Production Royalty on any production sold from the property. Project Financing Joint Venture Agreement Governing Exploration and Development of Pony Project and A&P Project On January 27, 2011, 2010 SRI entered into a non-binding Letter Of Intent with Innocent Inc. ("INCT"), a Nevada corporation engaged in the financing of exploration and development of mineral properties. The LOI provides for a Joint Venture Agreement ("JV") which will govern the exploration and operations of mineral rights within the Pony Project and A&P Project jointly referred to as the Mineral Hill Project (the "Mineral Hill Project"). The non-binding LOI provides terms for INCT to contribute up to $5,000,000 in operating funds over a one year period beginning with the execution of the JV agreement. In addition, upon signing of the LOI, INCT agreed to advance $550,000 in order to allow SRI to close the Pony and A&P Project lease transactions. SRI will initially contribute its mineral leases in the Mineral Hill Project into the JV. SRI also agrees to fund the JV with a matching $5,000,000 in operating funds no later than one year following the first $1,000,000 funded by INCT. The JV will govern the operations of the various sites within the Mineral Hill Project wherein the parties to this agreement will initially share 50%-50% joint ownership of the JV, based upon the assumption, each party fulfills its terms and responsibilities pursuant to the LOI and the final JV agreement. If either party fails to contribute the funds committed to, that party’s interest in the JV will be reduced. SRI will be responsible for operations of the JV. On February 7, 2011, INCT completed its initial funding to the JV pursuant to the LOI in the amount of $290,000 with the proceeds being used to close the definitive lease agreement covering the Pony Project. Pursuant to the LOI, on February 20, 2011 INCT and SRC entered into a definitive Joint Venture Agreement (the “JVAgreement”) relating to the Mineral Hill Mining Project. Pursuant to the JVAgreement INCT agreed to provide funding of $1,000,000 upon signing the JV Agreement and up to an additional $4,000,000 to fund the exploration and development of the Mineral Hill Mining Project. INCT agreed to provide an initial $550,000 to close the Pony Project and the A&P Project, of which $290,000 was provided to close the Pony Project lease and an additional $250,000 was to be funded by February 25, 2011. In addition, INCT agreed to fund an additional $710,000 upon signing the JV Agreement. The JV Agreement provided that if INCT provided at least $1,000,000, then SRC would agree to match INCT’s investment up to $5,000,000 thus providing up to an aggregate of $10,000,000 to explore and, if warranted, develop the Mineral Hill Mining Project. Under the terms of the JV Agreement INCT and SRC would each own 50% of the Joint Venture however the percentage ownership would be reduced by 10% for each $1,000,000 a party failed to contribute to the Joint Venture. 2 On March 23, 2011 INCT, through one of its investors, completed its second funding to the Joint Venture in the amount of $250,000 with the proceeds being used to close the A&P Lease and for working capital. As of March 31, 2011, the Joint Venture entity was not yet formed and INCT had advanced $540,000 of its initial funding obligation of $1,000,000 leaving $460,000 remaining to be funded. ITEM 1A. RISK FACTORS You should carefully consider the following risk factors in evaluating our business before purchasing any of our common stock.We have described the risks we consider to be material.However, there may be additional risks that we view as not material or of which we are not presently aware.If any of the events described below were to occur, our business, prospects, financial condition, results of operations or cash flow could be materially adversely affected. SECURITIES RISKS There is a limited active trading market for our common stock making our stock vulnerable to significant price and volume fluctuations. There is currently a limited active trading market for our common stock which is listed and traded on the OTCQB (owned and operated by Nasdaq Stock Market, Inc.). The OTCQB is not a listing service or exchange, but is instead a dealer quotation service for subscribing members. Consequently, the market for our common stock will depend to a certain extent on the number of market makers trading in our stock. The market price of our common stock may be significantly affected by factors such as actual or anticipated fluctuations in our operating results, the activities of our market makers, general market conditions and other factors. In addition, stock markets have from time to time experienced significant price and volume fluctuations that have particularly affected the market prices of the shares of exploration stage companies, which may adversely affect the market price of our common stock in a material manner. Inadequate market liquidity may make it difficult to sell our stock. There is currently a limited public market for our common stock as only a limited number of shares of our common stock are actively traded in the public market and we cannot give assurance that the market for our stock will develop sufficiently to create significant market liquidity and stable market prices. An investor may find it difficult or impossible to sell shares of our common stock in the public market because of the limited number of potential buyers at any time or because of fluctuations in our market price.In addition, the shares of our common stock are not eligible as a margin security and lending institutions may not accept our common stock as collateral for a loan. 3 The trading price of our common stock may decrease due to factors beyond our control. These factors may result in substantial losses to investors if investors are unable to sell their shares at or above their purchase price. The trading price of our common stock is subject to significant fluctuations due to a number of factors, including: · our status as an exploration stage company with little operating history · no revenues to date, which may make risk-averse investors more inclined to sell their shares in the market more quickly and at greater discounts than may be the case with the shares of a seasoned issuer in the event of negative news or lack of progress and announcements of new projects by us or our competitors · the timing and development of services that we may offer · general and industry-specific economic conditions including the price of gold and silver · actual or anticipated fluctuations in our operating results · our capital commitments · the loss of any of our key management personnel In addition, the financial markets have experienced recent extreme price and volume fluctuations. The market prices of securities in this industry have been highly volatile and may continue to be highly volatile in the future, some of which may be unrelated to the operating performance of particular companies. The sale or attempted sale of a large amount of common stock into the market may also have a significant impact on the trading price of our common stock. Many of these factors are beyond our control and may decrease the market price of our common stock, regardless of our operating performance We are registering an aggregate of 20,000,000 shares of common stock to be issued under the Equity Line of Credit. The sale of such shares could depress the market price of our common stock. On February 10, 2011 we filed a registration statement seeking to register an aggregate of 20,000,000 shares of common stock on behalf of Auctus for issuance pursuant to the Equity Line of Credit which amount represents approximately 20% of the currently outstanding shares of our common stock. The sale of large portions of these shares into the public market by Auctus could depress the market price of our common stock. Existing stockholders could experience immediate and substantial dilution as to percentage of interest if and when additional shares are issued to Auctus. The sale of our common stock to Auctus Private Equity Fund, LLC (“Auctus”) pursuant to the Drawdown Equity Facility Agreement may have a dilutive impact on our stockholders as substantial amounts of additional common shares will reduce (dilute) existing stockholders’ interest in the Company. As a result of these new shares, our net income per share could decrease in future periods and the market price of our common stock could decline. In addition, the lower our stock price is at the time we exercise our put option with Auctus, the more shares of our common stock we will have to issue to Auctus in order to drawdown on the equity facility. If our stock price decreases, then our existing stockholders would experience greater dilution for any given dollar amount raised through this drawdown facility. The Drawdown Agreement provides that Auctus will not be issued shares which, at any time, would represent an amount of more than 4.99% of our total outstanding common shares. However, this restriction does not prevent Auctus from selling some of its holdings and then receiving additional shares.Consequently, Auctus could sell more shares than 4.99% limit while never holding more than 4.99% at any one time. Consequently, even the perceived risk of dilution may cause our stockholders to sell their shares, which may cause additional downward pressure in the price of our common stock. Moreover, the perceived risk of dilution and the resulting downward pressure on our stock price could encourage investors to engage in short sales of our common stock which could further contribute to progressive price declines in our common stock. 4 Existing stockholders may experience immediate and substantial dilution if and when convertible promissory notes are converted into shares of our common stock. The conversion of outstanding convertible notes would result in dilution of the equity interests of our existing stockholders. In addition, if the price of our common stock were to decrease, this would allow some convertible note holders (with notes in which the conversion rate is based on current market values)to receive greater amounts of common stock upon conversion, the sales of which could further depress the stock price. The following table shows the number of shares that could be issued upon conversion of the notes based upon an assumed stock price of $0.20/share. The table has been adjusted to reflect a 1-for-3 reverse stock split of the Company’s outstanding common stock effective May 2, 2011. Stock Price $0.20 $0.15 $0.10 $0.05 Shares outstanding @ 5/2/11 33,877,778 33,877,778 33,877,778 33,877,778 Shares issued upon conversion: October 2010 convertible notes 208,333 277,777 416,666 833,333 November 2010 convertible notes 812,500 1,083,333 1,625,000 3,250,000 January 2011 convertible notes 325,000 433,333 650,000 1,300,000 April 2011 convertible notes 375,000 500,000 750,000 1,500,000 Converted shares % of shares outstanding 5.1 % 6.8 % 10.2 % 20.4 % Auctus will pay less than the then-prevailing market price of our common stock which could cause the price of our common stock to decline. Our common stock to be issued under the Drawdown Equity Facility Agreement to Auctus will be purchased at a 5% discount or 95% of the average of the lowest closing bid price of our common stock of any two trading days during the five trading days immediately following our notice to Auctus of our election to exercise our "put" right. Auctus has a financial incentive to sell our shares immediately upon receiving the shares to realize the profit between the discounted price and the market price. If Auctus sells our shares, the price of our common stock may decrease. If our stock price decreases, Auctus may have a further incentive to sell such shares and will receive more shares as the price per share declines. Accordingly, the discounted sales price in the Drawdown Agreement may cause the price of our common stock to decline and the number of shares needing to be issued to Auctus to increase. We May Not Have Access to the Full Amount under the Equity Line. As of March 28, 2011, the closing price of our common stock was $0.045 based on very little volume. There is no assurance that the market price of our common stock will increase substantially in the near future. The entire commitment under the Equity Line of Credit is $10,000,000 however, at current market prices for our common stock, we would realize only approximately $900,000 from the sale of all 20,000,000 shares registered on behalf of Auctus. The number of shares that we are registering on behalf of Auctus is substantially lower than the number of common shares we would need to issue in order to have access to the full amount under the Equity Line of Credit. In addition, we are limited to no more than $500,000 per draw on the Auctus equity line. Therefore, we may not have access to the remaining commitment under the equity line unless the share price of our common stock increases over the next three years. Unless an active trading market develops for our securities, investors may not be able to sell their shares. Although we are a reporting company and our common shares are quoted on the OTCQB, there is not currently an active trading market for our common stock and an active trading market may never develop or, if it does develop, may not be maintained. Failure to develop or maintain an active trading market will have a generally negative effect on the price of our common stock, and a stockholder may be unable to sell his/her common stock or any attempted sale of such common stock may have the effect of lowering the market price and therefore causing a partial or complete loss. Furthermore, the OTC Bulletin Board is not an exchange and, because trading of securities on the OTC Bulletin Board is often more sporadic than the trading of securities listed on a national exchange or on the Nasdaq National Market, investors may have difficulty reselling any of the shares of our common stock they own. 5 PART II ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For more detailed financial information, please refer to the audited December 31, 2010 Financial Statements and Notes included in this Form 10-K. Caution about forward-looking statements This Form 10-K includes “forward-looking” statements about future financial results, future business changes and other events that haven’t yet occurred. For example, statements like we “expect,” we “anticipate” or we “believe” are forward-looking statements. Investors should be aware that actual results may differ materially from our expressed expectations because of risks and uncertainties about the future. We have not included a discussion and analysis of prior June 17, 2010 as those prior periods reflect SRC’s “shell company” status with minimal operations in the music recording business. As of June 17, 2010, SRC was no longer a “shell company” and its business was no longer in the music recording industry. We do not undertake to update the information in this Form 10-K if any forward-looking statement later turns out to be inaccurate.Details about risks affecting various aspects of SRC’s business are discussed throughout this Form 10-K and should be considered carefully. Liquidity and Capital Resources At December 31, 2010, our cash balance was $623.We have limited cash on hand and we will be required to raise capital to fund our operations. Our ability to meet our current financial liabilities and commitments is primarily dependent upon the continued issuance of equity to new stockholders or loans from existing stockholders and management or outside loans. Management believes that our Company's current cash and cash equivalents will not be sufficient to meet our working capital requirements for the next twelve month period. We have had negative cash flow from operating activities as we are in the exploration stage and have not yet begun to generate revenues.Our Company plans to raise the capital required to satisfy our immediate short-term needs and additional capital required to meet our estimated funding requirements for the next twelve months primarily through the Joint Venture Agreement with INCT, the private placement of our equity securities, by way of loans, utilization of the Drawdown Agreement and such other means as the Company may determine. For example, the Company is registering 4,000,000 shares of its common stock on behalf of Auctus. Pursuant to the Drawdown Agreement with Auctus the Company has the option to sell to Auctus shares of common stock at a per share purchase price equal to 95% of the average of the lowest closing bid price of the common stock of any two trading days during the five trading days following the Company’s delivery of a Drawdown Notice to Auctus. Auctus is required to deliver the proceeds from the purchase of the shares within 5 business days after the Drawdown Notice. While Auctus has committed to provide up to $10,000,000 pursuant to the Drawdown Agreement, at current prices of the Company’s common stock, it is likely to realize only a fraction of the committed amount. Pursuant to the JV Agreement if INCT provides at least $1,000,000, then SRC has agreed to match INCT’s investment up to $5,000,000 thus providing up to an aggregate of $10,000,000 to explore and, if warranted, develop the Mineral Hill Mining Project. SRC plans to raise the matching funds for the JV required through the private placement of its equity securities, by way of loans, utilization of the Drawdown Agreement and such other means as SRC may determine available. If SRC is unable to obtain additional funds then according to the terms of the JV Agreement, it would be at risk of reducing its 50% ownership share. 6 In conjunction with the mining claims held or leased by SRI, SRI is obligated to pay claim maintenance fees of approximately $5,000 for the Comstock-Tyler Project; $16,000 for the Fairview Hunter Project; and $12,000 for the Mineral Hill Project during the next twelve months. We expect exploration of suitable projects to commence during the next twelve months but do not expect revenues from this work to cover our current operating expenses which we expect to increase as we implement our business plan. Consequently, we are dependent on the proceeds from the Joint Venture Agreement, the Drawdown Agreement and other outside sources of capital to sustain our operations and implement our business plan until operating income is sufficient to cover our operating expenses.If we are unable to raise sufficient capital pursuant to the Drawdown Agreement or other sources, we will be required to delay or forego some portion of our business plan, which would have a material adverse effect on our anticipated results from operations and financial condition.There is no assurance that we will be able to obtain necessary amounts of capital or that our estimates of our capital requirements will prove to be accurate.We may find it necessary to raise additional outside financing which may not be available.Even if we are able to secure outside financing, it may not be available in the amounts or times when we require.Furthermore, such financing would likely take the form of bank loans, private placements of debt or equity securities or some combination of these.The issuance of additional equity securities would dilute the stock ownership of current investor while incurring loans, lines of credit or debt by SRC would increase its cash flow requirements and possible loss of valuable assets if such obligations were not repaid in accordance with their terms. Recent Financing Transactions Since the Reorganization and through June 30, 2010, we raised $100,000 through the issuance of notes to stockholders. From July 1, 2010 thru the end of the fiscal year, we raised the following capital. In July, 2010 we raised proceeds of $75,000 through the private sale of shares of our restricted common stock at $0.225 per share; in early September, 2010 we raised proceeds of $37,000 through the private sale of shares of our restricted common stock at $0.10 per share; and in late September, 2010 we raised proceeds of $50,000 through the private sale of shares of our restricted common stock at $0.077 per share. In October, 2010 we raised $25,000 through the issuance of a convertible promissory note due April 5, 2011 bearing interest at 16.9% per annum and secured by $50,000 worth of the Company general assets including, but not limited to, patents, patent applications, trademarks, machinery, inventory, accounts receivable, cash, computers, hardware, vehicles, etc. As of the due date, the noteholder had indicated its intention to convert this note into shares of SRC common stock. In October, 2010 we raised $150,000 through the issuance of units (1share/1 warrant). In November we also raised $65,000 through the private sale of a convertible note. In addition, in July, 2010 and September, 2010 we issued 30,000 shares and 500,000 shares respectively, in payment of mining claim staking services and payment for certain mineral lease rights. The valuation of our common stock in these private sales was the fair value of our restricted common stock as determined by the Board of Directors. We did not obtain contemporaneous valuations by an unrelated valuation appraiser because, at the times of the issuances of stock, our efforts were focused on establishing our business and the financial resources for doing so were limited. Determining the fair value of our restricted stock in the early development stage of our business and the developing public market for our stock since the Reorganization requires various subjective judgments. While we did not utilize any specific methodology, we considered various significant factors in valuing these shares which included the early stage development of our business, the trading value of our common stock, the prospects for our business, the general condition of the gold mining industry and the limited sources of capital available to us. While the Board used its best judgment in evaluating these factors, there is inherent uncertainty in any such valuation. 7 In addition to the shares being issued to Auctus pursuant to the Drawdown Agreement, we have several outstanding convertible promissory notes which, if converted, would result in additional shares being issued. The precise number of shares issuable upon conversion of each outstanding promissory note is based on the market price of our stock at the time of conversion. Assuming the notes are converted in their entirety and assuming a share price of$0.20 at the time of conversion, the following shares would be issuable: October 2010 $25,000 note: 208,333 shares November 2010 $65,000 note: 812,500 shares January 2011 $32,500 note: 325,000 shares April 2011 $37,500 note: 375,000 shares Tabular Disclosure of Contractual Obligations Payments due by period Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Long-Term Debt Obligations $ 235,000 $ 235,500 $ -0- $ -0- -0- Mineral Leases $ 3,145,000 $ 25,000 $ 1,920,000 $ 1,200,000 -0- Operating Lease Obligations $ 158,568 $ 32,544 $ 100,113 $ 25,911 -0- Total $ 3,538,568 $ 292,544 $ 2,020,113 $ 1,225,911 -0- Off-Balance Sheet Arrangements Since SRI’s inception through December 31, 2010, we have not engaged in any off-balance sheet arrangements as defined in Item 303(a) of the SEC’s Regulation S-K. 8 ITEM 8. FINANCIAL STATEMENTS STEELE RESOURCES CORP. FINANCIAL STATEMENTS FOR THE PERIOD FROM MAY 27, 2010(INCEPTION) THROUGH DECEMBER 31, 2010 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheet as of December 31, 2010 F-2 Consolidated Statement of Operations for the period from May 27, 2010(inception) Through December 31, 2010 F-3 Consolidated Statement of Stockholders’ Deficit from May 27, 2010 (inception) Through December 31, 2010 F-4 Consolidated Statement of Cash Flows for the period from May 27, 2010 (inception) Through December 31, 2010 F-5 Notes to Consolidated Financial Statements F-6 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Steele Resources Corporation We have audited the accompanying consolidated balance sheet of Steele Resources Corporation (an exploration stage Nevada corporation) and Subsidiary as of December 31, 2010, and the related consolidated statements of operations, stockholders’ deficit and cash flows for the period from May 27, 2010 (Inception) through December 31, 2010.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards established by the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Steele Resources Corporation and Subsidiary as of December 31, 2010, and the consolidated results of their operations and their cash flows for the period from May 27, 2010 (Inception) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred significant operating losses and negative cash flows from operations during the year ended December 31, 2010. These conditions raise substantial doubt about the Company's ability to continue as a going concern. Management's plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Rose, Snyder & Jacobs Rose, Snyder & Jacobs A Corporation of Certified Public Accountants Encino, California
